980 A.2d 32 (2009)
Gerald WATERS, Petitioner
v.
Lynne M. ABRAHAM, Renee Cardwell Hughes, Court of Common Pleas Philadelphia County CP-51-CR-0308691-2006, Louis Folino, Respondents.
No. 95 EM 2009.
Supreme Court of Pennsylvania.
August 12, 2009.

ORDER
PER CURIAM.
AND NOW, this 12th day of August, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED. *33 The Prothonotary is directed to strike the name of the jurist from the caption.